Citation Nr: 0321360	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

2.  Entitlement to service connection for respiratory 
problems (claimed as sinusitis and/or rhinitis), to include 
as due to undiagnosed illness or other qualifying disability, 
pursuant to 38 U.S.C.§ 1117. 

3.  Entitlement to service connection for skin rash, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117. 

4.  Entitlement to service connection for right elbow pain 
and numbness, to include as due to undiagnosed illness or 
other qualifying disability, pursuant to 38 U.S.C.§ 1117. 

5.  Entitlement to service connection for body aches and 
joint pain, to include as due to undiagnosed illness or other 
qualifying disability, pursuant to 38 U.S.C.§ 1117.

6.  Entitlement to service connection for sleep impairment, 
to include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

7.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness or other qualifying disability, 
pursuant to 38 U.S.C.§ 1117.

8.  Entitlement to service connection for night sweats, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

9.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness or other qualifying 
disability, pursuant to 38 U.S.C.§ 1117.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant apparently had active military service from 
November 1980 to March 1981, and from November 1990 to June 
1991, to include reported service in the Persian Gulf.

This appeal arises from a March 1999 rating decision that 
denied the appellant's claim for service connection for 
migraine headaches, allergic rhinitis, tinea versicolor, 
right elbow pain and numbness, body aches and joint pain, 
each on a direct basis and as due to undiagnosed illness 
associated with both on a direct basis and as chronic 
disabilities resulting from an undiagnosed illness.  The RO 
also denied service connection for PTSD (claimed as a sleep 
disorder, fatigue and night sweats).  A Notice of 
Disagreement was filed in April 1999 and a Statement of the 
Case was issued in May 1999.  The veteran filed a substantive 
appeal in May 1999.

In November 2000, the Board remanded these matters to the RO 
for further evidentiary development.  In the remand, the 
Board characterized the claims for service connection for 
sleep impairment, fatigue and night sweats as individual 
claims separate and distinct from the claim for service 
connection for PTSD.  The RO followed suit in a November 2002 
supplemental statement of the case, which reflects the RO's 
continued denial of the claims.  

In March 2003, the Board determined that further evidentiary 
development was warranted, and preceded to undertake such 
development pursuant to 38 C.F.R. § 19.9 (2002).  


REMAND

The RO last reviewed the issue on appeal in November 2002, at 
which time a Supplemental Statement of the Case (SSOC) was 
issued.  While the Board subsequently requested in-house 
development of the claims on appeal in May 2003, the Board 
notes that the provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Hence, any further 
development must now be undertaken by the RO.

Pertinent to all the claims on appeal, and as requested in 
the November 2000 remand, the RO should obtain and associate 
with the claims file copies of all of the veteran's service 
personnel records, to verify the time periods and nature of 
the appellant's active service.  While the Board requested 
this information in March 2003, no reply has been received to 
date.  The RO should accomplish all necessary follow-up 
action on this request, consistent with the provisions of 
38 C.F.R. § 3.159.

In service in Southwest Asia during the Persian Gulf War, as 
claimed, is verified, the RO should arrange for the veteran 
to undergo VA examinations for his claimed disabilities that 
include consideration of an undiagnosed illness or other 
qualifying disability pursuant to 38 U.S.C. § 1117.  Although 
the veteran recently underwent a number of VA examinations in 
April 2002 in conjunction with this appeal, the examination 
reports do not conform to the guidelines for conducting Gulf 
War examinations set forth in the Under Secretary for 
Health's Information Letter, dated April 28, 1998 (IL 10-98- 
010), the purpose of which is to obtain information as to the 
nature and etiology of the claimed disabilities not 
attributed to already diagnosed conditions.  Such development 
is necessary to fulfill VA's duty to assist the veteran in 
developing the evidence pertinent to his claim.  See 
38 U.S.C.A. § 5103A (d)(1).  

The Board also finds that additional development is warranted 
with respect to the claim for service connection for PTSD.  
Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2002).  

Keeping in mind the above-noted criteria, further attempts 
must be made to corroborate the veteran's reported stressors 
of SCUD missile alerts and witnessing carnage related to the 
ground war.  The Board notes that the claims file reflects 
that, in December 2000, the RO sought more detailed 
information from the appellant regarding his reported 
stresssors.  While the appellant failed to respond, the RO, 
nonetheless, attempted to verify these stressors with the 
veteran's former unit commander in January 2001.  No response 
was received.  However, the RO never sought verification of 
the stressors from the U.S. Army and Joint Services and 
Environmental Support Group (USASCRUR), as the Board 
instructed in the November 2000 remand.  This action must be 
accomplished on remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Thereafter, if the occurrence of any claimed in-service 
stressful experience(s) is/are corroborated, then the RO 
should schedule the veteran for an examination for the 
purpose of determining whether any corroborated in-service 
event is sufficient to support a diagnosis of PTSD, before 
the claim is considered on the merits.  The veteran is hereby 
advised that, in keeping with VA's duty to assist (see 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991)), the 
purpose of any examination requested pursuant to this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.  Hence, the 
RO should obtain and associate with the claims file copy(ies) 
of any notice(s) of examination sent to the veteran.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claims on appeal in light of all pertinent 
evidence and legal authority.  With regard to the undiagnosed 
illness claims, the Board points out that during the pendency 
of this appeal, Congress revised the undiagnosed illness 
statute, effective March 1, 2002.  See 38 U.S.C.A. 
§ 1117(a)(2)(B) (West 2002).  In the revised statute, the 
term "chronic disability" was changed to "qualifying 
chronic disability," and the definition of "qualifying 
chronic disability" was expanded to include (a) undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  Effective June 10, 2003, VA 
promulgated revised regulations to, in part, implement these 
statutory changes.  See 68 Fed. Reg. 34539-34543 (June 10, 
2003).  Any SSOC issued in this case must include citation to 
all additional legal authority considered, to include that 
cited to above.

While the Board regrets that a remand of these matters will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:

1.  The RO should contact the appropriate 
State or Federal agency and obtain 
service personnel records, to include the 
veteran's DD214, regarding the veteran's 
military service from his claimed U.S. 
Army National Guard service from November 
1980 to March 1981, and from November 
1990 to June 1991, to include reported 
service in the Persian Gulf between 
January an May 1991.  The desired records 
should relate to active duty, ACDUTRA and 
INACDUTRA performed in the U.S. Army 
National Guard during the periods noted 
above.  If no such service personnel 
records can be found, or if they have 
been destroyed, the RO should ask for 
specific confirmation of that fact.

2.  The RO should contact the USASCRUR in 
an attempt to corroborate the veteran's 
alleged stressors.  Any USASCRUR report 
or response obtained should be associated 
with the claims file.

3.  If evidence corroborating the 
occurrences of the aforementioned claimed 
in-service stressful experiences is 
received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, the examiner is instructed 
that only a specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

4.  If service in Southwest Asia is 
verified, the RO should arrange for the 
veteran to undergo VA examination(s) 
conforming to the guidelines for 
conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98- 010).  The purpose is to 
obtain information as to the nature and 
etiology of claimed headaches, 
respiratory problems, skin rash, right 
elbow pain and numbness, body/joint 
aches, sleep impairment, fatigue, night 
sweats and memory loss.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.

a.  The examiner should note and detail 
all reported symptoms of headaches, 
respiratory problems, skin rash, right 
elbow pain and numbness, body/joint 
aches, sleep impairment, fatigue, night 
sweats and memory loss.  The examiner 
should conduct a comprehensive general 
medical examination, and provide details 
about the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.  

b.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms (of 
headaches, respiratory problems, skin 
rash, right elbow pain and numbness, 
body/joint aches, sleep impairment, 
fatigue, night sweats and memory loss) 
are associated with diagnosed 
condition(s), additional specialist 
examinations for diagnostic purposes are 
not needed.

c.  If any symptoms of headaches, 
respiratory problems, skin rash, right 
elbow impairment, body/joint aches, sleep 
impairment, fatigue, night sweats and/or 
memory loss have not been determined to 
be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.

d.  If any specialist examination(s) 
is/are warranted, the primary examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

e.  For each diagnosed condition, the 
respective examiner should render an 
opinion as to whether it is as least as 
likely as not that such disability is the 
result of injury or disease incurred or 
aggravated during active military 
service.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report.

5.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

6.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate Supplemental 
Statement of the Case (to include 
citation to all additional legal 
authority considered, discussion of all 
pertinent evidence and legal authority, 
and clear reasons and bases for the RO's 
determinations) and afford him the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




